Citation Nr: 1637463	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine. 

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1965 to May 1969. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in December 2009 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was previously before the Board in February 2014.  The Board remanded the case in order to obtain additional development on the Veteran's claims for an increased initial rating for degenerative arthritis of the lumbar spine and for entitlement to service connection for a bilateral hip disorder.  That development has been substantially accomplished and the case is before the Board again. 

The Board notes that in February 2014, the issue of entitlement to service connection for left ear hearing loss was denied.  As that issue was resolved by the February 2014 decision, it is not before the Board. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

Additionally, the Court of Veterans Appeals (Court), has found the principle of seeking the maximum benefit also means that entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118   (1991).  In this case, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); see Bradley v. Peake, 22 Vet App 280 (2008).  Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record, including the Veteran's statements at Compensation and Pension (C&P) examinations, shows that the Veteran is able to attend to daily living activities.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, loss of use of a creative organ, blindness, or deafness.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore, the Board will not infer the issue.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected degenerative joint disease of the lumbar spine has manifested through the entire period on appeal with subjective pain and reduced range of motion in forward flexion at 30 degrees or less, but without ankylosis or incapacitating episodes. 

2.  The evidence does not show an in-service event, injury, or disease related to the Veteran's bilateral hips, or a relationship between the Veteran's bilateral hip disability and service.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the Veteran has met the criteria for a disability rating of 40 percent, but no more, for degenerative arthritis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The Veteran's bilateral hip disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122  (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

In February 2014, the Board remanded the Veteran's claim for further development, instructing the AOJ to obtain records from the Mt. Vernon, Missouri, Community Based Outpatient Clinic (CBOC), to afford the Veteran a VA examination to determine the current nature and severity of his service-connected low back disability, and to obtain an addendum opinion as to whether the Veteran's bilateral hip disorder was caused or aggravated by the Veteran's service-connected low back disability.  The Veteran's treatment records from the Mt. Vernon CBOC were obtained; he was afforded a new VA examination for his low back disability in May 2014; and an addendum opinion was obtained on whether his bilateral hip disorder was aggravated or caused by his service-connected low back disability.  Records of this additional development were associated with the Veteran's claims file.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a)  (West 2014) 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  In this case, the Veteran was provided with a VCAA notification letter in September 2009 in relation to the degenerative arthritis claim.  Additionally, the Veteran was provided a VCAA notice for his bilateral hip disorder claim in March 2010.  The letters provided the Veteran with information on how to substantiate a service connection claim, of the allocation of responsibilities between herself and VA, and of how ratings and effective dates are assigned.  Both notices were received before the initial adjudication of the each claim.  Therefore, the VA has satisfied its duty of providing notice.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other relevant records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2015).

Here, the AOJ provided the Veteran VA examinations in November 2009, June 2010, August 2011, and May 2014.  The examination reports are thorough and supported by the evidence of record.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses caused by the Veteran's disability, including functional loss caused by pain.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran declined the opportunity to have a hearing before a Veterans' Law Judge.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.


Increased Initial Rating for Degenerative Arthritis of the Lumbar Spine

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2015), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 (2015) and 38 C.F.R. § 4.45 (2015), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2015).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2015).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2015), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine......... 100 percent;

Unfavorable ankylosis of the entire thoracolumbar spine......... 50 percent;

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine......... 40 percent;

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......... 20 percent;

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......... 10 percent.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.  at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).  As noted above, the Veteran was rated separately for associated objective neurological abnormalities in September 2015.  The Veteran did not appeal those ratings; therefore, ratings for the Veteran's associated neurological abnormalities are not a subject of this decision.

The Board notes the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Here the Veteran was awarded service connection for his degenerative arthritis of the lumbar spine in a December 2009 rating decision.  He was assigned a 20 percent disability at that time.  He has appealed that rating, with his representative arguing that he is entitled to a 40 percent rating based on test results from his VA examinations. 

The Veteran has consistently sought and received treatment for his low back pain.  Imagining studies from November 2009 showed degenerative arthritis at the L1-L3 levels and L4-S1 levels of the spine.  Imagining in May 2014 showed there had been worsening degenerative changes at the L1-L2 and L5-S1 levels of the spine.  The Veteran's pain medication was also increased over that period of time. 

The November 2009 VA examination noted that the Veteran did not have ankylosis, but had forward flexion that was limited to 90 degrees.  His forward flexion was reduced to 45 degrees after repetitive motion testing.  The examiner noted that there were objective signs of pain during the range of motion testing, but did not specify where that pain began.  An August 2011 VA examiner also noted the Veteran experienced pain on range of motion testing, but did not specify where the pain began on flexion; however, he specified that on extension the pain began at 20 degrees.  The May 2014 examination did note that pain in flexion began at 30 degrees.  Again, no ankylosis was present.  The Veteran reported no flare-ups.  There was no radiculopathy and no other neurological abnormalities or findings associated with the back condition were present. 

Since the first two VA examinations did not specify at what point the Veteran's pain began on forward flexion, it is unclear to what extent the Veteran's range of motion was limited by pain.  The May 2014 examination showed the limitation was at 30 degrees forward flexion.  This is consistent with a 40 percent rating level.  Although the record does indicate there was worsening of the Veteran's condition between the original examination in November 2009 and the May 2014 examination, the record does not contain evidence as to how this worsening affected the Veteran's range of motion.  However, the record is clear that the Veteran experienced additional limitation in forward flexion due to pain in the original examination.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it is at least as likely as not that 30-degree limitation in flexion from pain applied throughout the entire appeal period.  See 38 U.S.C.A. § 5107 (b) (West 2014).

Pain and associated limitation of motion in forward flexion of 30 degrees or less is consistent with a 40 percent disability rating.  38 C.F.R. § 4.71a (2015).  A higher rating is not warranted unless unfavorable ankylosis was present.  There is no evidence of ankylosis in the record.  The November 2009 and May 2014 affirmatively denied the presence of ankylosis.  Therefore, the record supports a disability rating of 40 percent and no more throughout the entire period. 

Additionally, while a back disability may be rated under the IVDS criteria at 38 C.F.R. § 4.71a (2015), the Veteran's back disability does not warrant a rating under this criteria.  The medical records do not show and the Veteran does not allege any incapacitating episodes due to IVDS.  Therefore, an alternative rating under the IVDS criteria is not supported by the record. 

The Board has considered whether an extraschedular analysis is warranted in this case.  The Court of Appeals for Veterans Claims (the Court) has noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not specifically raised the issue of an extraschedular rating.  Further the record does not reasonably raise the issue of an extraschedular rating.  The Veteran's symptoms associated with his degenerative arthritis of the lumbar spine are fully encompassed within the rating criteria.  Therefore, an extraschedular analysis is not warranted in the case. 

	(CONTINUED ON NEXT PAGE)




Service Connection for a Bilateral Hip Disability

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including degenerative arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  

Analysis

The Veteran did not claim direct service connection.  Instead the Veteran has claimed his condition is secondary to his service-connected low back disability.  In order to ensure the Veteran is given every reasonable opportunity to succeed in his claim, both direct and secondary service connection are evaluated below. 

Here, the treatment records indicate the Veteran meets the first Hickson element, a current disability.  Treatment records and the June 2010 VA examination indicated the Veteran has bilateral degenerative joint disease in his hip joints. 

However, the Veteran's service records did not indicate that there was an in-service injury or event that was directly related to his bilateral hip disorder, the second Hickson element.  The Veteran did not receive treatment for an injury related to his hip disorder during active service.  The Veteran did not indicate any hip injury on his medical history form when exiting active service.  Likewise, the exit examination did not reveal any hip injuries.  Without an in-service injury or event, direct service connection cannot be established.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, there are no records to support the Veteran's hip disorder manifested within one year of his active service.  The Veteran has not indicated that he sought treatment for the disorder within a year of discharge.  He also has not contended that it manifested with symptoms that would be compensable within one year of active service.  Therefore, the Veteran is not entitled to presumptive service connection for a chronic disease.  Furthermore, lack of treatment or reported symptoms during this period of time precludes establishing service connection through a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015). Thus, the preponderance of the evidence is against finding direct service connection for the Veteran's bilateral hip disorder. 

With regard to secondary causation, the evidence does not support that the Veteran's bilateral hip disorder was caused by or aggravated by a service-connected disability.  The Veteran is service connected for tinnitus and degenerative arthritis of the lumbar spine.  He has contended that his bilateral hip disorder is secondary to his low back disorder. 

The Veteran provided records from Walter's Chiropractic to support his claim.  Treatment records from March 2010 indicated that his hip pain was due to his lumbar spine subluxation.  The chiropractor does have specialized knowledge and experience and thus is competent to opine such a connection.  However, the treatment notes from the chiropractor did not indicate what that conclusion was based on.  The chiropractor's notes do not indicate any tests, imaging, or other procedures that supported the conclusion.  Therefore, the statement in the records is afforded little probative value.  

In contrast, the June 2010 VA examiner opined the Veteran's hip disorder was not caused by his back disability.  The examiner supported his conclusion with imagining studies that indicated the Veteran's hip disorder was degenerative in nature and more likely due to age, obesity, and the Veteran's vocation of being a forklift operator.  In May 2014, an addendum opinion was obtained to clarify whether the Veteran's hip disability was aggravated by his service-connected back disability.  The medical opinion stated again that imaging only showed age-related changes to the Veteran's hips.  It further stated that the condition was consistent with the Veteran's age and weight.  Finally, the opinion concluded that the hip disorder was not aggravated by the service-connected low back disability.  The VA examiner has specialized knowledge and experience in this field of medicine and is thus competent to draw these conclusions.  Further, the examiner's conclusions are supported by medical evidence and an articulated rationale.  Thus, the Board affords this opinion great probative value.  

The Veteran contended in his August 2010 notice of disagreement that to the best of his knowledge that degenerative arthritis looks the same whether age related or secondary to another condition.  The record does not indicate that the Veteran has any specialized knowledge or experience in this field.  He is therefore not competent to make such a statement.  Further, the May 2014 addendum opinion implicitly indicated that a difference between age-related arthritis and injury-related arthritis can be determined from imaging.  


In summary, based upon the foregoing analysis, the Board concludes that the preponderance of the evidence is against finding that the Veteran's bilateral hip disorder is caused by or aggravated by his service-connected low back disability, or that it is otherwise related to service.


ORDER

Entitlement to a 40 percent initial disability rating, but no higher, for degenerative arthritis of the lumbar spine for the entire period on appeal is granted. 

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


